DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Provisional Application 63/057,940 filed on 29 July 2020, is acknowledged.
Specification
The disclosure is objected to because of the following informalities: 
In the Field of Invention section “Lactobacillus paracasei GMNL-89 (L. reuteri GMNL-89)” appears to be in error and should be corrected to Lactobacillus reuteri GMNL-89 (L. reuteri GMNL-89).  Appropriate correction is required.
Claim Status
Claims 1-10 are currently pending.
Claims 1-10 are being examined in this application
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain
meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as
a claim limitation) is limited by the description in the specification.
It is respectfully pointed out that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably
distinguish the claimed invention from the prior art. If the prior art structure is capable of performing
the intended use, then it meets the claim. In a claim drawn to a probiotic composition, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Thus, the intended use recited in claim 1 namely that the composition is “for improving an effect of a chemotherapeutic drug of Gemcitabine on pancreatic cancer” is not afforded patentable weight.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The invention appears to be a combination of specific biological material Lactobacillus paracasei GMNL-133 and Lactobacillus reuteri GMNL-89 for improving an effect of a chemotherapeutic drug of Gemcitabine on inhibiting pancreatic cancer. The written description of such strains is insufficiently reproducible. Therefore, a deposit for patent purposes is required.
It is apparent that the recited biological material is required to practice the claimed invention, because they are specifically required in the claims. As required elements they must be known and readily available to the public or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public. It is not clear if the deposits for Lactobacillus paracasei GMNL-133 and Lactobacillus reuteri GMNL-89 meets all of the criteria set forth in 37 CFR 1.801-1.809. Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first para., in the following manner.
SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL
A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on lack of availability of biological material.
1. Identifies declarant.
2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted. The depository is to be identified by name and address.
3. States that the deposited material has been accorded a specific (recited) accession number.
4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.
6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.
7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section I 00 I of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.
Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
Both Budapest Treaty and non-Budapest Treaty deposits must provide assurances that:
Access to deposited material will be available, during pendency of a patent application making reference to it, to anyone determined by the Director to be entitled to access under 37 CFR 1.14 and 35 U.S.C. 122 (see In re Lundak, 227 USPQ 90, 94-95 (Fed. Cir. 1985)(citing 35 U.S.C. 114)); and
Subject to paragraph (b) of 37 CFR 1.808, all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent.
Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites a combination of probiotics comprising Lactobacillus paracasei GMNL-133 and Lactobacillus reuteri GMNL-89. In the instant specification the applicant states that Lactobacillus paracasei GMNL-133 and Lactobacillus reuteri GMNL-89 are derived from the human small intestine. The isolation and cultivation of the bacterial species does not, by itself, render either Lactobacillus paracasei GMNL-133, Lactobacillus reuteri GMNL-89,  or the combination thereof patent eligible. There is no indication in the instant specification that the claimed bacterial strains and combinations thereof have any characteristics (structural, functional, or otherwise) that are different from the naturally occurring bacteria. Thus, the mixture does not have markedly different characteristics from what occurs in nature that are sufficient to amount to significantly more than the “product of nature” judicial exception. See MPEP §2106.
In claim 2 the wherein clause recites intended use and additional characteristics of the probiotic combination without stating additional active ingredients of the combination. Thus, the claim does not amount to significantly more than the “product of nature” judicial exception. 
The existing two-step analysis of subject-matter eligibility under 35 U.S.C. § 101 includes: (Step 1) must be directed to one of the four statutory categories recited in §101; (Step2A) whether the claim is directed to judicial exceptions (i.e., a law of nature, natural phenomenon, or natural product); and (Step 2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims are directed to a natural product/phenomenon. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception.
Regarding Step 1 (Yes), all of the claims are drawn to a product under 35 U.S.C. § 101.
Regarding Step 2A (Prong one, Yes), for independent claim 1, the judicial exception (JE) is a natural product/phenomenon. Claim 2 claims no specific structure of the bacterial strains in the composition, thus the bacterial strain can be a nature occurring/growing product. Does the claim recite additional elements that integrate the judicial exception into a practical application: (Prong two, No), because the identifying characteristics of the strain recited in claim 2 only provides intended use of the strain without providing structural limitations to the claimed strains, accordingly this limitation does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A:Yes).
Regarding Step 2B, the claimed method as a whole does not amounts to significantly more than the recited exception. The recited additional steps/elements provide no inventive concept. The claims are not eligible. 
Thus, the claims do not amount to significantly more than natural phenomenon, therefore are not eligible under 101. Additional limitations are needed to integrates the claims to a patent eligible practical application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi-Hsing et al (US10632160).
The instant claims are directed to a probiotic composition comprising: an effective amount of Lactobacillus paracasei GMNL-133, an effective amount of Lactobacillus reuteri GMNL-89, wherein a ratio of a number of bacteria of the Lactobacillus paracasei GMNL-133 to a number of bacteria of the Lactobacillus reuteri GMNL-89 ranges from 1:0.1 to 1:1. 
Yi-Hsing teaches of a probiotic composition that comprises Lactobacillus paracasei GMNL-133 and Lactobacillus reuteri GMNL-89 (col 3, lines 50-59). Yi-Hsing also teaches that the ratio of Lactobacillus paracasei GMNL-133 to Lactobacillus reuteri GMNL-89 in bacterial cells can be 2:1 to 1:2 (col 4, lines 11-16). This range includes the ratio of 1:1, it does not include 1:0.1. However, Yi-Hsing further teaches that the possible ratio of bacterial cells is not limited to the example that is provided in the disclosure (col 4, lines 45-50). Therefore, the ratio of bacterial cells is left to the discretion of one skilled in the art. 
Thus, the adjustment of a particular conventional working condition therein (i.e. determining effective amounts/ dosage ranges within the claimed composition, the substitution of one form for another and when to effectively administer) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. The differences in concentrations/ratios will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical (MPEP 2144.05 II).
Thus, the invention as a whole is anticipated over the cited references, especially in the absence of evidence to the contrary. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schiffrin et al (WO 2010/033425) in view of Florez et al (International Journal of Antimicrobial Agents 48 (2016) 547–550) evidenced by Carmichael (British Journal of Cancer (1998) 78(Supplement 3), 21-25).
The instant claims are directed to a method for improving an effect of a chemotherapeutic drug gemcitabine on inhibiting pancreatic cancer and a method for improving a side effect of the chemotherapeutic drug gemcitabine comprising a step of administering a probiotic composition comprising Lactobacillus paracasei GMNL-133 and Lactobacillus reuteri GMNL-89.
Schiffrin et al teaches a method for preventing the impairment of the immune function during anti-cancer therapy, thereby attaining a better tolerance and efficacy of the anticancer treatment (see abstract and pg. 17, para 5). The method as taught by Schiffrin utilizes a composition that comprises probiotic bacteria that can include but is not limited to Lactobacillus paracasei, Lactobacillus reuteri, or mixtures thereof (pg. 9, last para; addressing in part claims 1-3 and 7). Schiffrin also teaches that the composition can be added to standard nutritional formulations for patients who had undergone cancer surgery such as gastrointestinal cancer surgery and pancreatic cancer surgery or anti-cancer therapy  as well as for those that are in the process of undergoing surgery or treatment (pg. 15, first para). Schiffrin also teaches that the daily dose of probiotics added to the composition may range from 107 to 1010 CFU (pg. 19, fifth para; addressing claims 5-6 and 9-10).
Schiffrin does not teach  the claimed accession numbers recited in the claim 1, the dosage administered per 60 kg of the patient as stated in claims 5-6 and 9-10, nor the ratio of the bacteria as stated in claims 4 and 8. 
However, the bacteria of the prior art appear to be the same as that claimed by applicant since they exhibit the same characteristics disclosed by applicant. Thus, even if the reference's strain and the claimed strain are not one and the same, the reference strain would nevertheless have rendered the claimed strain obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Additionally, the adjustment of a particular conventional working condition therein (i.e. determining effective amounts/ dosage ranges within the claimed composition, the substitution of one form for another and when to effectively administer) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. The differences in concentrations/ratios will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical (MPEP 2144.05 II).
Schiffrin also does not explicitly teach to alleviation of side effects or efficacy of gemcitabine as stated in claims 3 and 7.
Florez teaches that lactic acid bacteria  strains (LABs ) are commonly used as probiotics in dairy products and dietary supplements (introduction col 2 last para-pg. 548 col 1 first para). Florez further teaches the susceptibility of various bacterial strains to several chemotherapeutic agents including gemcitabine (pg. 549, col 1, section 2.2, first sentence) . Gemcitabine is a known chemotherapeutic in the treatment of pancreatic cancer as evident in Carmichael (see introduction, first para). Florez provides this data for the purpose of the development of future designs of biological strategies aimed at maintaining a healthy gut during cancer chemotherapy treatments (see pg. 550, conclusion). Florez teaches Lactobacillus paracasei and Lactobacillus reuteri to be among the strains of LAB that were resistant to Gemcitabine (pg. 548, see table 1). 
Therefore, one skilled in the art would find it obvious to combine the probiotics Lactobacillus paracasei and Lactobacillus reuteri  in a composition to minimize side effects of gemcitabine in treatment of pancreatic cancer, while also improving the effects of the chemotherapeutic on the cancerous cells. 
One skilled in the art would be motivated to do so as Schiffrin teaches the probiotic composition can be used in treatment of pancreatic cancer (as previously stated) and that probiotics often mitigate the toxic effects of chemotherapy while stimulating a more effective destruction of tumor cells (pg. 5, second para). While the teachings of Florez demonstrate that Lactobacillus paracasei and Lactobacillus reuteri are among the strains of LAB that can withstand doses of gemcitabine.
Thus , the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1  and 6 of U.S. Patent No. 10632160. 
Although the claims at issue are not identical, they are not patentably distinct from each other. Patent No. 10,632,160 discloses a method using a probiotic composition comprising Lactobacillus paracasei GMNL-133 and Lactobacillus reuteri GMNL-89. The Lactobacillus paracasei GMNL-133 was deposited in the China Center for Type Culture Collection on September 26, 2011 under an accession number CCTCC NO. M 2011331, and the Lactobacillus reuteri GMNL-89 was deposited in the China Center for Type Culture Collection on November 19, 2007 under an accession number CCTCC NO. M 207154. The ratio of the bacterial cells can range from 2:1-1:2, a specific embodiment is disclosed using a 1:1 ratio of the bacterial cells.
While the ranges for the ratio of bacterial cells in the composition is not identical to the instantly claimed composition, the ranges of the probiotic compositions overlap enough that the composition claimed in the method of  Patent No. 10,632,160  could be the same as that of the instantly claimed composition (i.e. a 1:1 ratio). Thus, the instantly claimed composition is an obvious variation of the composition claimed in Patent No. 10,632,160 . A person with ordinary skill in the art would have applied the methods of Patent No. 10,632,160 and arrived to the instantly claimed invention.
Conclusion
No claim allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYSHONDA PATRICE LEWIS whose telephone number is (571)272-1840. The examiner can normally be reached M-Th 8AM-5PM Every other Fri 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571) 272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYSHONDA PATRICE LEWIS/    Examiner, Art Unit 1651

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651